238 Md. 623 (1965)
209 A.2d 604
HOWARD
v.
STATE
[No. 283, September Term, 1964.]
Court of Appeals of Maryland.
Decided April 28, 1965.
The cause was argued before HAMMOND, MARBURY, SYBERT, OPPENHEIMER and BARNES, JJ.
Irving B. Klitzner for appellant.
Court declined to hear argument for the appellee. Thomas B. Finan, Attorney General, R. Randolph Victor, Assistant Attorney General, and Charles E. Moylan, Jr. and Donald Needle, State's Attorney and Assistant State's Attorney, respectively, for Baltimore City, on the brief, for appellee.
PER CURIAM:
The appellant, convicted of burglary and sentenced to a term of five years, challenges on appeal the sufficiency of the evidence. He contends that the testimony most damaging to him was legally insufficient because it came from an alleged participant in the burglary and from his relatives.
These witnesses clearly were competent to testify and, this being so, the credibility and weight of their testimony was for the trier of fact. The record does not show him to have been clearly wrong in accepting their versions of what occurred.
Furthermore, there was other evidence sufficient not only to *624 corroborate that of the accomplice but of itself to sustain the conviction. When he was arrested, appellant was wearing a pair of shoes which had been recently stolen and he could give no reasonable explanation of how they came into his possession. The trial judge could properly draw from the circumstances the inference of fact that he was the burglar. See Stapf v. State, 230 Md. 106.
Judgment affirmed.